                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF VIRGINIA
                                       Alexandria Division




   GREGORY S. MERCER,

                          Plaintiff,

           V.                                               Case No. 1:18-cv-346


   E.A. VEGA,

                          Defendant.



                                  MEMORANDUM OPINION

       This matter comes before the Court on Defendant's Motion for Summary Judgment. Dkt.

19. For the following reasons the Motion is granted.

                                         I. Background

       The present case was set in motion by a 2006 arrest. On June 9, 2006, Trooper Kenneth

Houtz approached four cars that were pulled over on the shoulder of Interstate 66. The driver of

one ofthese cars was Plaintiff, Gregory Mercer. As Houtz was issuing a summons to Mercer for

improperly stopping on the highway. Mercer struck Houtz and called Houtz an asshole. Seeking to
deescalate the situation, Houtz went to issue summonses to the three other drivers to give Mercer a
chance to calm down. When Houtz returned to Mercer, Mercer was still upset and asked for
Houtz's name and badge number.

       Houtz then called his Division Headquarters and spoke to Sergeant Kerry Allander about
the situation with Mercer. After speaking to Allander, Houtz arrested Mercer and subsequently
obtained and served a warrant on Mercer for assault and battery of a law enforcement officer.

       After his arrest. Mercer went to the Division VII, Area 9 Office to speak with Allander.
